United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
E.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ARKANSAS VETERANS
HEALTHCARE SYSTEM, North Little Rock, AR,
Employer
____________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 10-2213
Issued: June 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2010 appellant, through his representative, filed a timely appeal from the
July 30, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
denied modification of his schedule award. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has more than a 25 percent impairment of his left lower
limb due to a total hip replacement.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 5, 2008 appellant, then a 50-year-old nursing assistant, sustained an injury
in the performance of duty when a patient released a safety belt, stood up and grabbed him, and
they both fell to the floor with the patient landing on top of him. OWCP accepted his claim for
left hip contusion, right knee contusion and aggravation of mechanical loosening of a prosthetic
left hip joint. It authorized a revision left total hip arthroscopy, which was performed on
October 1, 2008.
Appellant claimed a schedule award. Dr. D. Gordon Newborn, the attending orthopedic
surgeon, found that appellant had a 25 percent impairment of his left lower limb due to his total
hip replacement. He noted that the hip replacement was in good position and was both stable
and functional. OWCP’s medical adviser reviewed Dr. Newborn’s evaluation and agreed with
the impairment rating.
On March 23, 2010 OWCP issued a schedule award for a 25 percent impairment of
appellant’s left lower limb.
Appellant requested reconsideration and submitted a May 10, 2010 impairment rating
from Dr. Jon H. Dodson, a Board-certified radiologist, who noted a marked progression of
appellant’s hip pathology. Dr. Dodson found a 74 percent impairment of the hip, which
translated to a 30 percent whole man impairment.
OWCP’s medical adviser reviewed Dr. Dodson’s rating and noted that the doctor’s fourline note did not follow the three-step process required to estimate impairment properly, nor did
it provide the information necessary to rate appellant’s impairment. Further, the medical adviser
noted that under no circumstances would a 74 percent impairment be possible for a total hip
replacement.
In a decision dated July 30, 2010, OWCP denied modification of appellant’s schedule
award. It found that Dr. Dodson’s report did not establish an increase in appellant’s impairment
rating.
LEGAL PRECEDENT
Section 8107 of FECA2 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. OWCP evaluates the degree of permanent impairment according to the
standards set forth in the specified edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment.3

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, the Office should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).

2

ANALYSIS
Diagnosis-based impairment is the primary method of evaluation of the lower limb.4
Regional grids in the A.M.A., Guides list various diagnoses and classes of impairment. Table
16-4, page 515 of the A.M.A., Guides shows three classes of impairment for a total hip
replacement. Class 2 represents a good result, with good position, stability and function. This is
what the operating surgeon, Dr. Newborn, reported. The default impairment value for a class 2
or good result is 25 percent of the lower limb. Indeed, this is the highest impairment rating
possible for a class 2 impairment. OWCP properly awarded appellant a schedule award for a 25
percent impairment of his left lower limb.
The subsequent report from the radiologist, Dr. Dodson, provided no basis for modifying
appellant’s schedule award. As OWCP’s medical adviser observed, Dr. Dodson’s report was
quite brief. Apart from noting a marked progression of hip pathology (he did not mention which
hip), Dr. Dodson provided no information that would allow a reclassification of appellant’s left
lower limb impairment. He did not discuss positioning of the hip replacement, stability, motion
deficits or infection. Dr. Dodson simply provided an impairment rating of 74 percent, a rating
that Table 16-4 does not allow but which would nonetheless indicate a class 4 or very severe
problem and poor result from the total hip replacement.
The Board finds that Dr. Dodson’s impairment rating has no probative value and does not
establish an increased impairment of appellant’s left lower limb. The Board will therefore affirm
OWCP’s July 30, 2010 decision denying modification of appellant’s schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that the medical evidence establishes no more than a 25 percent
impairment of appellant’s left lower limb.5

4

A.M.A., Guides 497 (6th ed. 2009).

5

FECA does not authorize the payment of schedule awards for impairment of “the whole person.” Ernest P.
Govednick, 27 ECAB 77 (1975). Payment is authorized only for the permanent impairment of specified members,
organs or functions of the body.

3

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

